—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Rappaport, J.), entered October 22, 1998, which, upon a jury verdict and the denial of their posttrial motion pursuant to CPLR 4404 to set aside the verdict and for judgment as a matter of law or a new trial, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention on appeal, the jury verdict was not against the weight of the evidence (see, Gomez v Park Donuts, 249 AD2d 266; Miglino v Supermarkets Gen. Corp., 243 AD2d 451; Nicastro v Park, 113 AD2d 129).
The plaintiffs’ remaining contentions are without merit. Ritter, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.